Citation Nr: 0905534	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-10 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches, 
claimed as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to July 
1974 with additional time in the Air Force Reserves. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a  decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

In September 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran contends, in essence, that she has PTSD due to 
traumatic experiences in service, specifically personal 
assaults which occurred at Travis Air Force Base in 
California during 1971 or 1972; in Osan, Korea during 1982 
while she was in the Reserves; and an additional assault at 
Clark Air Force Base in the Philippines during 1982 or 1983.  
The Veteran has additionally reported that she told no one 
about these experiences; however, she reports that she got 
medical treatment after returning from TDY in the Philippines 
at a VA in Walnut Creek, California.  The Board notes in this 
regard that there is no VA medical treatment facility in 
Walnut Creek, California.  A subsequent statement reflects 
that she was treated in the Martinez, California VA facility, 
which is part of the Northern California VA Healthcare 
System.  An attempt to obtain such records should be made. 

The Board also notes that a document indicating a loan or 
transfer of records from the National Archives and Records 
Administration (NARA) to the United States Air Force Military 
Personnel Center indicates that the Air Reserve Personnel 
Center (ARPC) would be responsible for the Veteran's records 
dated from 1982 to 1989.  It does not appear that records for 
her reserve service were requested for this period.  Thus, 
service treatment and personnel records from this time period 
should be requested on remand.

As the claim for migraine headaches is claimed as secondary 
to her PTSD, remand of this issue is also required.

Accordingly, the case is REMANDED for the following action:

1.  Request reserve treatment and 
personnel records for the Veteran for her 
reserve service from 1982 to 1989 from the 
Air Reserve Personnel Center, or other 
appropriate facility.  Associate any 
records retrieved with the claims file.

2.  Request VA treatment records dating 
from 1982 to 1984 from the Northern 
California VA Healthcare System, to 
include any treatment at the Martinez 
Clinic.  The request should include a 
search of archived records if necessary.

3.  Thereafter, review the record and re-
adjudicate the claims.  If the claims 
remain denied, the Veteran and her 
representative should be issued a 
supplemental statement of the case, and be 
given an opportunity to respond before the 
case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




